       Case 1:18-cv-08770-GBD-OTW Document 74 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL GAFFNEY,                                  )
                                                  )
                     Plaintiff,                   )    Civil Action No.: 1:18-cv-08770-GBD
                                                  )
        vs.                                       )    Hon. George B. Daniels, U.S.D.J.
                                                  )    Hon. Ona T. Wang, U.S.M.J.
MUHAMMAD ALI ENTERPRISES LLC,                     )
a New York Limited Liability Company,             )
and AUTHENTIC BRANDS GROUP LLC,                   )       NOTICE OF MOTION TO WITHDRAW
a New York Limited Liability Company,             )          UNDER LOCAL RULE 1.4 BY
                                                  )            ANTHONY J. DAVIS, ESQ.
                      Defendants.                 )



        PLEASE TAKE NOTICE the undersigned moves this Court under Local rule 1.4 for an
Order permitting to undersigned to withdraw as counsel for Plaintiff and that going forward
Plaintiff Michael Gaffney will continue to be represented in this matter by Jack T. Spinella, Esq.
of The Spinella Law Group who has been counsel of record since this action was filed as well as
Robert Allen, Esq. and Tom Burke, Esq., both with the firm Glaser Weil Fink Howard Avchen &
Shapiro LLP, and who are both counsel of record and admitted pro hac vice.
        Plaintiff does not expect that withdrawal of current counsel will cause any disruption in
this matter. Accordingly, pursuant to Local Rule 1.4, Plaintiff respectfully request that the Court
order the withdrawal of the Anthony J. Davis, Esq. and no longer send him docketing notifications
via the ECF system. The undersigned submits a Declaration in Support of this motion and in
compliance with Local Rule 1.4.


Dated: August 28, 2020                                /s/ Anthony J. Davis
                                                      Santomassimo Davis LLP
                                                      450 Seventh Avenue, Suite 2205
                                                      New York, NY 10123
                                                      Anthony J. Davis (AD8776)
                                                      Phone: (212) 972-0786
                                                      Fax:     (201) 712-9444
                                                      Withdrawing Attorney for
                                                      Plaintiff Michael Gaffney




{00561362 - 1}
